Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 1 of 11 Page ID #:1



 1   LAQUER, URBAN, CLIFFORD & HODGE LLP
     Marija Kristich Decker, State Bar No. 207387
 2    Email: Decker@luch.com
 3   225 South Lake Avenue, Suite 200
     Pasadena, California 91101-3030
 4   Telephone: (626) 449-1882
     Facsimile: (626) 449-1958
 5

 6
     Counsel for Plaintiffs, Trustees of the
     Operating Engineers Pension Trust, et al.
 7

 8                             UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11   TRUSTEES OF THE OPERATING                       CASE NO.: 2:19-cv-4058
     ENGINEERS PENSION TRUST,
12   TRUSTEES OF THE OPERATING                       COMPLAINT FOR BREACH OF
13
     ENGINEERS HEALTH AND                            WRITTEN COLLECTIVE
     WELFARE FUND, TRUSTEES OF                       BARGAINING AGREEMENTS AND
14   THE OPERATING ENGINEERS                         VIOLATION OF ERISA § 515 [29
     VACATION-HOLIDAY SAVINGS                        U.S.C. § 1145]
15   TRUST, TRUSTEES OF THE
     OPERATING ENGINEERS
16   TRAINING TRUST, FUND FOR
17   CONSTRUCTION INDUSTRY
     ADVANCEMENT, ENGINEERS
18   CONTRACT COMPLIANCE
     COMMITTEE FUND, CONTRACT
19   ADMINISTRATION FUND,
20
     TRUSTEES OF THE OPERATING
     ENGINEERS LOCAL 12 DEFINED
21   CONTRIBUTION PLAN, SOUTHERN
     CALIFORNIA PARTNERSHIP FOR
22   JOBS FUND, and OPERATING
     ENGINEERS WORKERS’
23   COMPENSATION TRUST
24
                     Plaintiffs,
25
               vs.
26

27
     SMITH-EMERY COMPANY, a
     California corporation,
28
                     Defendant.
                                                 1
                                            COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 2 of 11 Page ID #:2



 1             Plaintiffs TRUSTEES OF THE OPERATING ENGINEERS PENSION
 2   TRUST, TRUSTEES OF THE OPERATING ENGINEERS HEALTH AND
 3   WELFARE FUND, TRUSTEES OF THE OPERATING ENGINEERS VACATION-
 4   HOLIDAY SAVINGS TRUST, TRUSTEES OF THE OPERATING ENGINEERS
 5   TRAINING           TRUST,        FUND       FOR       CONSTRUCTION            INDUSTRY
 6   ADVANCEMENT, ENGINEERS CONTRACT COMPLIANCE COMMITTEE
 7   FUND,          CONTRACT       ADMINISTRATION          FUND,     TRUSTEES        OF    THE
 8   OPERATING ENGINEERS LOCAL 12 DEFINED CONTRIBUTION PLAN,
 9   SOUTHERN CALIFORNIA PARTNERSHIP FOR JOBS FUND, and OPERATING
10   ENGINEERS WORKERS’ COMPENSATION TRUST complain and allege:
11             CAUSE OF ACTION FOR BREACH OF WRITTEN COLLECTIVE
12             BARGAINING AGREEMENT AND VIOLATION OF ERISA § 515
13                                 JURISDICTION AND VENUE
14             1.    This Court has jurisdiction of this case pursuant to section 502(e)(1) of
15   the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
16   U.S.C. § 1132(e)(1)], which grants the United States District Courts exclusive
17   jurisdiction over civil actions brought by a fiduciary pursuant to section 502(a)(3) of
18   ERISA [29 U.S.C. § 1132(a)(3)], to redress violations or enforce the terms of ERISA
19   or an employee benefit plan governed by ERISA. Such jurisdiction exists without
20   respect to the amount in controversy or the citizenship of the parties, as provided in
21   section 502(f) of ERISA [29 U.S.C. § 1132(f)].
22             2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
23   the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
24   § 185(a)], which grants the United States District Courts original jurisdiction over
25   suits for violation of contracts between an employer and a labor organization in an
26   industry affecting commerce, without respect to the amount in controversy and the
27   citizenship of the parties.
28

                                                   2
                                               COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 3 of 11 Page ID #:3



 1             3.   Venue is proper in this Court pursuant to section 502(e)(2) of ERISA [29
 2   U.S.C. § 1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. § 185(a)], in that
 3   this is the district in which the Plaintiffs’ Trusts (defined below) are administered, the
 4   signatory union maintains union offices, and where the contractual obligation is to be
 5   paid.
 6             4.   To the extent this Complaint sets forth any state law claims, this Court
 7   has supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
 8                                           PARTIES
 9             5.   Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of
10   the Operating Engineers Health and Welfare Fund, Trustees of the Operating
11   Engineers Vacation-Holiday Savings Trust, Trustees of the Operating Engineers
12   Training Trust, and Trustees of the Operating Engineers Local 12 Defined
13   Contribution Plan (collectively, the “Trustees”) are the trustees of five express trusts
14   (the “Trusts”) created pursuant to written declarations of trust (the “Trust
15   Agreements”) between the International Union of Operating Engineers, Local Union
16   No. 12, (“Local 12”) and various multiemployer associations in the construction
17   industry in Southern California and Southern Nevada. The Trusts are now, and were
18   at all times material to this action, labor-management multiemployer trusts created and
19   maintained pursuant to section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)]. The
20   Trustees, as trustees of the Trusts, are “fiduciar[ies]” with respect to the Trusts as
21   defined in section 3(21)(A) of ERISA [29 U.S.C. § 1002(21)(A)]. Plaintiff Fund for
22   Construction Industry Advancement is an employer established and administered trust
23   formed and created to protect and expand the interests of the construction industry.
24   Plaintiff Engineers Contract Compliance Committee Fund is established by Local 12
25   in accordance with Section 6(b) of the Labor Management Cooperation Act of 1978 in
26   order to improve job security and organizational effectiveness. Plaintiff Contract
27   Administrative Fund is an employer established fund for the purpose of protecting and
28   promoting the interests and welfare of the construction industry, its individual
                                                  3
                                              COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 4 of 11 Page ID #:4



 1   employers, and employees. Plaintiff Southern California Partnership for Jobs Fund is
 2   an industry-wide advancement fund established by the employers and Local 12.
 3   Plaintiff Operating Engineers Workers’ Compensation Trust is a trust fund established
 4   by Local 12 and certain employers to administer worker’s compensation benefits.
 5   Collectively, all plaintiffs are referred to herein as the “Plaintiffs.”
 6             6.     At all times material herein, Local 12 has been a labor organization
 7   representing employees in the building and construction industry in Southern
 8   California and Southern Nevada, and a labor organization representing employees in
 9   an industry affecting commerce within the meaning of § 301(a) of the Labor-
10   Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
11             7.     Plaintiffs are informed and believe, and thereon allege, that at all times
12   material herein, defendant Smith-Emery Company, a California corporation (“Smith-
13   Emery”) has been a corporation duly organized and existing by virtue of the laws of
14   the State of California, with its principal place of business located in Los Angeles,
15   California.
16                   BARGAINING AGREEMENTS AND STATUS OF PARTIES
17             8.     On or about September 23, 2014, Smith-Emery executed and delivered to
18   Local 12 a written collective bargaining agreement (“Agreement”).
19             9.     On or about March 6, 2017, the Southern California Contractor’s
20   Association (“SCCA”) notified Local 12 in writing that Smith-Emery was a member
21   of the SCCA and that Smith-Emery had assigned bargaining authority for the Master
22   Inspection Field Soil and Material Testing Agreement (“Master Inspection
23   Agreement”) to the SCCA as its representative. As of on or about March 6, 2017,
24   Smith-Emery is bound to the terms and provisions of the Master Inspection
25   Agreement. The Master Inspection Agreement is a valid and effective written
26   collective bargaining agreement between the SCCA and Local 12.
27             10.    On or about June 2, 1998, Smith-Emery signed written acknowledgments
28   and acceptances of each of the Trust Agreements.
                                                    4
                                                COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 5 of 11 Page ID #:5



 1             11.   At all times material herein, Smith-Emery has been obligated to the terms
 2   and provisions of the Agreement, the Master Inspection Agreement, and the Trust
 3   Agreements.
 4             12.   Smith-Emery is an “employer,” as that term is understood in the
 5   Agreements and related Trust Agreements.
 6             13.   Smith-Emery is an “employer” as defined and used in section 3(5) of
 7   ERISA [29 U.S.C. § 1002(5)], and therefore, Smith-Emery is “obligated to make
 8   contributions to a multiemployer plan” within the meaning of section 515 of ERISA
 9   [29 U.S.C. § 1145]. Plaintiffs are informed and believe, and thereon allege, that
10   Smith-Emery is also an “employer” engaged in “commerce” in an “industry affecting
11   commerce,” as those terms are defined and used in sections 501(1) and 501(3) of the
12   LMRA [29 U.S.C. § 142(1) and § 142(3)], and within the meaning and use of section
13   301(a) of the LMRA [29 U.S.C. § 185(a)].
14                                     CLAIM FOR RELIEF
15      Breach of Written Collective Bargaining Agreements and Violation of § 515 of
16                                   ERISA [29 U.S.C. § 1145]
17             14.   Plaintiffs hereby incorporate by reference paragraphs 1 through 13 above
18   to the same effect as if set forth here verbatim.
19             15.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
20   who is obligated to make contributions to a multiemployer plan under the terms of the
21   plan or under the terms of a collectively bargained agreement shall, to the extent not
22   inconsistent with law, make such contributions in accordance with the terms and
23   conditions of such plan or such agreement.”
24             16.   Smith-Emery is an “employer” as defined and used in § 3(5) of ERISA
25   [29 U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer
26   plan” within the meaning and use of section 515 of ERISA [29 U.S.C. § 1145].
27             17.   By the terms and provisions of the Agreement, the Master Inspection
28   Agreement, and Trust Agreements, and at all times material herein:
                                                  5
                                               COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 6 of 11 Page ID #:6



 1                (A)   Smith-Emery agreed to prepare and submit true, complete and
 2   accurate written monthly contribution reports (“Monthly Reports”) to Plaintiffs on a
 3   timely basis showing the identities of its employees performing work covered by the
 4   Agreement and Master Inspection Agreement, the number of hours worked by or paid
 5   to these employees, and based upon the hours worked or amounts paid to employees,
 6   the proper calculation of the fringe benefit contributions and other amounts due for
 7   such employees. At all times material herein, Smith-Emery has been obligated to
 8   submit its Monthly Reports and pay its contributions to the Plaintiffs at their place of
 9   business in Pasadena, California, on or before the 10th day of each successive month;
10                (B)   Smith-Emery agreed to permit the Plaintiffs and their agents to
11   conduct audits of payroll and related records in order to determine if fringe benefit
12   contributions and other amounts due have been properly paid pursuant to the
13   Agreement, Master Inspection Agreement, and related Trust Agreements;
14                (C)   Smith-Emery agreed to pay to the Plaintiffs fringe benefit
15   contributions, benefits and/or withholdings on a monthly basis, and at specified rates
16   for each hour worked by, or paid to, applicable employees. Under the Agreement,
17   with respect to the Health and Welfare Fund, Smith-Emery agreed to pay a flat rate
18   contribution per month to the Health and Welfare Fund for employees working in
19   excess of 125 hours in each month. Under the Agreement, with respect to employees
20   working 125 hours or less in a month, Smith-Emery agreed to pay an hourly rate for
21   each hour worked or paid to employees to the Health and Welfare Fund. Once Smith-
22   Emery became obligated to make contributions pursuant to the Master Inspection
23   Agreement, the obligation to make a flat rate contribution to the Health and Welfare
24   Fund ceased. Contributions were then based on an hourly rate for each hour worked
25   or paid to employees.       These amounts are due and payable at the Trusts’
26   administrative offices in Pasadena, California; and
27                (D)   Smith-Emery agreed not to sublet (i.e. subcontract) any part or
28   portion of its work covered by the Agreement and Master Inspection Agreement to
                                                6
                                            COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 7 of 11 Page ID #:7



 1   any other non-signatory Employer of Sub-Employer, or independent contractors, or
 2   use any of its supervisors or other non-bargaining unit personnel in the performance of
 3   such work, without paying amounts equivalent to the fringe benefit contributions that
 4   should have been paid had the work been performed by employees.
 5             18.   Plaintiffs are informed and believe, and thereon allege, that for the time
 6   period of April 1, 2015, through the present, Smith-Emery violated its collective
 7   bargaining agreements with Local 12 by, among other things, subletting inspection
 8   and testing work to non-signatory Employers and Sub-Employers, independent
 9   contractors, and other non-bargaining unit personnel who did not pay the appropriate
10   fringe benefit contributions to the Trust Funds, as evidenced by a review of limited
11   business records of Smith-Emery.         Plaintiffs are informed and believe that these
12   individuals and entities include, but are not limited to: Smith-Emery International, E.
13   Smith Engineering, Smith Emery Laboratories, Inc., West Coast Inspection, Smith-
14   Emery San Francisco, Inspection Technologies, Franklin Inspection, and David
15   Burbidge. Smith-Emery owes the Trust Funds damages in amounts equal to the fringe
16   benefit contributions that should have been paid if Smith-Emery had used its own
17   employees to perform the above-referenced covered work. Plaintiffs further allege
18   that Smith-Emery has underpaid fringe benefit contributions to the Trust Funds on
19   behalf of its employees performing covered work based upon the hours worked or paid
20   to the employees. The exact amount of contributions and/or contract damages due and
21   owing by Smith-Emery to the Trust Funds has not been ascertained at this time. These
22   amounts will be established by proof at the trial herein. The amounts are due and
23   payable at the Trust Funds’ administrative offices in Pasadena, California.
24             19.   Plaintiffs further allege that Smith-Emery has breached its collective
25   bargaining agreements and the related Trust Agreements, in that Smith-Emery has
26   failed and refused to produce the necessary documents to permit an authorized
27   representative of the Trustees to complete an audit of Smith-Emery’s payroll and
28   related business records for the time period of April 1, 2015, through the present. Due
                                                  7
                                               COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 8 of 11 Page ID #:8



 1   to Smith-Emery’s failure and refusal to submit the documents and allow the Plaintiffs
 2   to complete an audit of its payroll and related records, the exact amount of the fringe
 3   benefit contributions and/or other amounts due and owing has not been ascertained at
 4   this time. These amounts will be established by proof.
 5             20.   Smith-Emery is a “delinquent,” as that term is used in the Agreement,
 6   Master Inspection Agreement, and related Trust Agreements.
 7             21.   Plaintiffs are informed and believe, and thereon allege, that there is no
 8   legal excuse for Smith-Emery’s breach of its obligations under the Agreement, Master
 9   Inspection Agreement, and related Trust Agreements in violation of section 515 of
10   ERISA [29 U.S.C. § 1145].
11             22.   Smith-Emery has failed to timely pay contributions and other amounts
12   owed to Plaintiffs, accruing since April 1, 2015. Pursuant to the Agreement and
13   Master Inspection Agreement, Smith-Emery agreed that in the event Smith-Emery
14   failed to pay fringe benefit contributions or otherwise comply with the terms and
15   provisions of the Agreement, Master Inspection Agreement, and related Trust
16   Agreements, Smith-Emery would be considered delinquent with the Trusts and would
17   pay Plaintiffs the greater of $25.00 per month or ten percent (10%) of the total amount
18   then due as liquidated damages for each delinquency.
19             23.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
20   action by a fiduciary in which judgment is found in favor of the plan, the Court shall
21   award the plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions,
22   (iii) an amount equal to the greater of (a) interest on the unpaid contributions or (b)
23   liquidated damages provided for under the plan in an amount not in excess of 20% (or
24   such higher percentage as may be permitted under federal or state law) of the amount
25   determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
26   and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
27   For purposes of section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], interest on
28   unpaid contributions shall be determined by using the rate provided under the plan or,
                                                  8
                                               COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 9 of 11 Page ID #:9



 1   if none, the rate prescribed under section 6621 of the Internal Revenue Code of 1986,
 2   as amended, 26 U.S.C. § 6621.
 3             24.   Pursuant to the Agreement, Master Inspection Agreement, the related
 4   Trust Agreements, and section 502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)],
 5   Smith-Emery owes Plaintiffs liquidated damages in amounts that will be established
 6   by proof.
 7             25.   Pursuant to the Agreement, Master Inspection Agreement, the related
 8   Trust Agreements, and section 502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)],
 9   Smith-Emery owes Plaintiffs interest from the respective due dates on all unpaid
10   fringe benefit contributions and other amounts due. The exact amount of interest
11   owed by Smith-Emery to Plaintiffs will be established by proof.
12             26.   By the Agreement, Master Inspection Agreement, and related Trust
13   Agreements, Smith-Emery agreed to pay Plaintiffs all legal and auditing costs in
14   connection with the collection of any delinquency, whether incurred before or after
15   litigation is, or was, commenced.
16             27.   It has been necessary for Plaintiffs to incur auditing expenses and engage
17   legal counsel for the purpose of collecting said contributions and damages, and
18   Plaintiffs are entitled to their auditing costs and reasonable attorneys’ fees in
19   connection therewith pursuant to the Agreement, Master Inspection Agreement, the
20   Trust Agreements, and section 502(g)(2)(D) of ERISA [29 U.S.C. § 1132(g)(2)(D)].
21   The exact amount of the auditing expenses and legal fees due and payable has not
22   been ascertained at this time. These amounts shall be established by proof.
23             28.   Pursuant to section 502(g)(2)(E) of ERISA [29 U.S.C. § 1132(g)(2)(E)],
24   the Court may grant such other legal or equitable relief as the Court deems
25   appropriate. As part of the Plaintiffs’ judgment, Plaintiffs shall request the Court to:
26                   (A)   Order Smith-Emery to post and deliver either a good faith deposit,
27   or a performance bond issued in favor of Plaintiffs in an amount determined by the
28   Court to be appropriate, and
                                                   9
                                               COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 10 of 11 Page ID #:10



 1                   (B)   Order the creation of a constructive trust on all applicable property
 2   and order the transfer of the applicable property to Plaintiffs, and
 3                   (C)   Order Smith-Emery to pay to Plaintiffs all amounts due to
 4   Plaintiffs, including, but not limited to, the unpaid contributions, other damages for
 5   breach of contract, legal fees, and other expenses and damages incurred.
 6                                            PRAYER
 7             WHEREFORE, as to all Claims for Relief, Plaintiffs pray for judgment against
 8   Smith-Emery Company, as follows:
 9             1.    For unpaid fringe benefit contributions and other damages for breach of
10   contract in amounts as proved;
11             2.    For liquidated damages in amounts as proved;
12             3.    For interest in amounts as proved;
13             4.    For audit costs in amounts as proved;
14             5.    For reasonable attorneys’ fees and costs of suit incurred, in amounts as
15   proved;
16             6.    For a good faith deposit or performance bond in favor of Plaintiffs in an
17   amount equal to the total amount determined by this Court to be due to Plaintiffs, as
18   proved; and
19             7.    For such additional relief as this Court deems just and proper.
20

21   Dated: May 9, 2019                 Respectfully Submitted,
22                                      LAQUER URBAN CLIFFORD & HODGE LLP
23
                                        By: /S/- Marija Kristich Decker
24                                            Marija Kristich Decker
25                                      Counsel for Plaintiffs, Trustees of the Operating
                                        Engineers Pension Trust, et al.
26

27

28

                                                   10
                                               COMPLAINT
     1335848
Case 2:19-cv-04058-RSWL-FFM Document 1 Filed 05/09/19 Page 11 of 11 Page ID #:11



 1                                    WAIVER OF JURY TRIAL
 2             Plaintiffs hereby waive a jury trial in this action.
 3

 4   Dated: May 9, 2019                   LAQUER URBAN CLIFFORD & HODGE LLP
 5
                                          By: /S/ Marija Kristich Decker
 6                                              Marija Kristich Decker
 7                                        Counsel for Plaintiffs, Trustees of the Operating
                                          Engineers Pension Trust, et al.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     11
                                                  COMPLAINT
     1335848
